10
1]
12
13
14
15
16
17
18
19
20
21
22
23

casel2:20- mj-00282-VCF Document 9 Filed 04/21/20 amt of 5

Case 2:20-mj-00282-VCF Docu en ENFaRED 04/20/20 BaYe dho 5

  
 
 

   
  

 

 

 

NICHOLAS A. TRUTANICH

 

 

 

CLERKUS DISTRICT COURT
Nevada N ber 13644 DISTRICT OF N
KIMBERLY M. FRAYN | BY:
Assistant d States Attorne

501 Las Vegas'Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Telephone: 702.388.6336

Kimberly .Frayn@usdoj.gov

Attorneys fork United States

UNITED STATES DISTRICT CO
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:20-mj-00282-VCF
ODE
laintiff, Stipulation to Extend Deadlines to
Conduct Preliminary Hearing and
v. File Indictment (First Request)
CESAR FONTANELLLROJAS,
Defendant.

 

 

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
Attomey, counsel for the United States of America, and Wendi Overmyer, Assistant
Federal Pub c|/Defender, counsel for Defendant CESAR FONTANELLI-ROJAS, that the
Court schedule the preliminary hearing in this case for no earlier than 90 days from the date

of the filing of this stipulation. This request Tequires that the Court extend two deadlines: (1)

  

that a preli hearing be conducted within 14 days of a detained defendant's initial

 

appearance, s Fed R. Crim. P. 5.1(c); and (2) that an information or indictment be filed
within 30 days of a defendant's arrest, see 18 U.S.C. § 3161(b).

This stipulation is entered into for the following reasons:

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case 2:20-mj-00282-VCF Document9 Filed 04/21/20 Page 2 of 5
Case 2:20-mj-00282-VCF Document? Filed 04/20/20 Page 2 of 5

1. The United States Attorney's Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the
PROTECT A\ of 2003, Pub. L. 108-21.

2. | e early disposition program for immigration cases is designed to: (1) reduce
the number of hearings required in order to dispose of a criminal case; (2) avoid having
more cases added to the court’s trial calendar, while still discharging the government’s duty
to prosecute federal crimes; (3) reduce the amount of time between complaint and
sentencing; and (4) avoid adding significant time to the grand jury calendar to seek
indictments in immigration cases, which in turn reduces court costs.

3. The government has made a plea offer in this case that requires defendant to
waive specific fights and hearings in exchange for “fast-track” downward departure under
USSG § 5K3.1) This offer will be withdrawn if it is not timely accepted before this matter is
indicted and before a preliminary hearing is held.

4, | | nder Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the
preliminary hearing within a reasonable time, but no later than 14 days after the initial
appearance if the defendant is in custody... .”

5. However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
showing of good cause—taking into account the public interest in the prompt disposition of
criminal casasa magistrate judge may extend the time limits in Rule 5.1(c) one or more
des.

6. | urthermore, under the Speedy Trial Act, 18 U.S.C. § 31610), “[a]ny
information or|indictment charging an individual with the commission of an offense shall be

filed within thifty days from the date on which such individual was arrested or served with a

summons in cdnnection with such charges.”

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case |2:20-mj-00282-VCF Document9 Filed 04/21/20 Page 3 of 5
Case 2:20-mj-00282-VCF Document 7 Filed 04/20/20 Page 3 of 5

i

7. Pet needs additional time to review the discovery and investigate
potential def to make an informed decision as to how to proceed, including whether to

 

accept the fast-track plea agreement.

8. ccordingly, the parties jointly request that the Court schedule the
preliminary hearing in this case no sooner than 90 days from today’s date.

9. Defendant is in custody and agrees to the extension of the 14-day deadline
imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C.
§ 3161(b), provided that the information or indictment is filed on or before the date ordered
pursuant to this stipulation .

10. € parties agree to the extension of that deadline.

11, is extension supports the public interest in the prompt disposition of

 

criminal cases by permitting defendant to consider entering into a plea agreement under the
United States Attomey’s Office’s fast-track program for § 1326 defendants.

12. Accordingly, the additional time requested by this stipulation is allowed
under Federal Rule of Criminal Procedure 5.1(d).

13. ! Ih addition, the parties stipulate and agree that the time between today and

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case 2:20-mj-00282-VCF Document9 Filed 04/21/20 Page 4of 5
Case 2:20-mj-00282-VCF Document 7 Filed 04/20/20 Page 4 of 5

14. | This is the first request for an extension of the deadlines by which to conduct
the preliminary hearing and to file an indictment.

 

DATED this___day of April, 2020,

Respectfully submitted,
NICHOLAS A. TRUTANICH
United States Attomey
/ Wendi er 's/Kimberl: re
i Public Defender KIMBERLY M. FRAYN
efendant Cesar Assistant United States Attorney

  

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case |2:20-mj-00282-VCF Document9 Filed 04/21/20 Page 5of5
Case 2:20-mj-00282-VCF Document 7 Filed 04/20/20 Page 5 of 5

UNITED STATES DISTRICT COURT

| DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:20-mj- D8 2
! Plaintiff, | [Proposed] Order on Stipulation to
Extend Deadlines to Conduct
ve Preliminary Hearing and
2 File Indictment
CESAR FONTANELLI-ROJAS,
Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of

justice being s¢rved; the time requested by this stipulation being excludable in computing

 

the time within which the defendant must be indicted and the trial herein must commence

pursuant val Speedy Trial Act, 18 U.S.C. § 3161(b) and (hX(7)(A), and Federal Rule of

Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)() and (iv):
IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

on Flue at the hour of 4:00 p.m., be vacated and continued to i [az ZU at the
hour of 40D ym Coutrom Db

+
DATED this 2! >gay of April, 2020,

 

 

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 
